DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to security. The instant claims are directed to a method, one or more non-transitory computer-readable storage medium storing instructions, and a system comprising one or more processors and one or more non-transitory computer-readable storage media storing instructions.  Specifically, the applicant teaches the management node selecting a plurality of target nodes from a set of object nodes according to a selection rule, obtaining an amount of remaining virtual resources corresponding to each of the set of object nodes, obtaining an amount of virtual resource increments for each of the set of object nodes during a time period, selecting a portion of the set of object nodes as the target nodes, selecting at least one pre-exchange node from the target nodes according to a pre-selection rule, for each node in the nodes: obtaining an amount of past virtual resource increments corresponding to the each node in each of first cycles, obtaining a designated amount for comparing with the amount of past virtual resource increments, determining whether the amount of past virtual resource increments is greater than the designated amount, in response to determining that the amount of past virtual resource increments is greater than the designated amount, determining a corresponding node as one of the at least one pre-exchange node, determining, for the pre-exchange node, a resource quota, generating a target contract based on the resource quota, sending the target contract to one or more nodes of the network, issuing first virtual resources to the at least one-pre-exchange node as transaction media, deducting second virtual resources corresponding to the resource quota from the first virtual resources of the at least one pre-exchange node by executing the target contract. However, this is taught by Davis (US 2008/0005001A1: ¶¶28, 48-54, 62-64, 69, 


selecting, by a management node of a blockchain network, a plurality of target nodes from a set of object nodes according to a selection rule by invoking a smart contract that includes the selection rule and is stored on a blockchain of the blockchain network, wherein the selection rule comprises a competitiveness representation value algorithm, wherein selecting the plurality of target nodes comprises:
obtaining…an amount of remaining virtual resources corresponding to each of the set of object nodes;
obtaining…an amount of virtual resource increments for each of the set of object nodes during a time period;
determining…a value weight based on a proportion of the virtual resource increments to the remaining virtual resources corresponding to the each object node;
determining, for each object node of the set of object nodes, a competitiveness representation value using the competitiveness representation value algorithm and the value weight, wherein the competitiveness representation value algorithm comprises a weighted sum of the amount of the remaining virtual resources corresponding to the each object node and the amount of the virtual resource increments for the each object node; and
selecting a portion of the set of object nodes as the target nodes based on the competitiveness representation value of each object node of the set of object nodes;
selecting…at least one pre-exchange node from the plurality of target nodes according to a preselection rule, by, for each target node in the plurality of target nodes:
obtaining…from the blockchain, an amount of past virtual resource increments corresponding to the each target node in each of a plurality of first cycles;
obtaining…a designated amount for comparing with the amount of past virtual resource increments;
determining…whether the amount of past virtual resource increments is greater than the designated amount; and
in response to determining that the amount of past virtual resource increments is greater than the designated amount, determining…a corresponding target node as one of the at least one pre-exchange node;
determining…for the at least one pre-exchange node, a resource quota;
generating…a target smart contract based on the resource quota;
sending…the target smart contract to one or more blockchain nodes of the blockchain network…
issuing…first virtual resources to the at least one pre-exchange node through the blockchain as transaction media; and
deducting…second virtual resources corresponding to the resource quota from the first virtual resources of the at least one pre-exchange node stored on the blockchain, by executing the target smart contract.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685                                                                                                                                                                                            
/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685